73 F.3d 371NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.David Earl CRAFT, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Harold SPEER, Defendant-Appellant.
Nos. 95-10339, 95-10344.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 27, 1995.

Before:  SNEED, TROTT, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
We affirm the district court's order denying appellants' motions to dismiss their indictments based on double jeopardy.  See United States v. Cretacci, 62 F.3d 307 (9th Cir.1995) (administrative forfeiture of unclaimed property does not constitute punishment);  United States v. Washington, 69 F.3d 401, 404 (9th Cir.1995) (Cretacci applies retroactively to direct criminal appeals).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3